Citation Nr: 1818566	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-21 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to permit reopening a claim of entitlement to service connection for a lung disability, to include as secondary to asbestos and herbicide exposure.

2. Whether new and material evidence has been submitted to permit reopening a claim of entitlement to service connection for a low back disability.

3. Whether new and material evidence has been submitted to permit reopening a claim of entitlement to service connection for a right thigh disability.

4. Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression. 

5. Entitlement to service connection for a gastrointestinal disorder, to include as secondary to herbicide exposure.

6. Entitlement to service connection for right foot numbness, to include as secondary to herbicide exposure.

7. Entitlement to service connection for a prostate disability, to include as secondary to herbicide exposure.

8. Entitlement to service connection for a lung disability, to include as secondary to asbestos and herbicide exposure.

9. Entitlement to an initial compensable disability rating for service-connected right ear hearing loss.

10. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from May 1960 to February 1980.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from June 2011 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. Jurisdiction over the Veteran's claims file was later transferred to the Houston, Texas RO.

The Veteran testified in support of these claims during a videoconference hearing held at the RO before the undersigned Veterans Law Judge in June 2017.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of whether to receive the Veteran's May 2016 VA Form 9, Appeal to the Board, as timely based upon the Veteran's assertion that he did not receive the August 2015 Statement of the Case has been raised by the Veteran in a May 2016 statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017). 

The issues of entitlement to service connection for a gastrointestinal disability, right foot numbness, prostate disability, and a lung disability; entitlement to a disability rating in excess of 0 percent for service-connected right ear hearing loss; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran filed a claim for anxiety and depression on April 13, 1998.

2. This claim was not addressed by the RO until it was denied in the June 2011 rating decision. 

3. The Veteran's anxiety and depression are etiologically related to his active military service. 

4. The Veteran's claim of entitlement to service connection for a lung disability was most recently denied in a February 2010 rating decision.  The Veteran did not appeal this decision, and although he submitted new evidence within a year of the rating decision, it was not material.  

5. The evidence added to the file subsequent to the February 2010 rating decision relates to a previously unestablished fact and presents a reasonable possibility of substantiating the claim of service connection for a lung disability.

6. The claims for entitlement to service connection for a low back disability and a right thigh disability were denied by the Board in a July 1998 decision and became final.

7. The evidence added to the file subsequent to the July 1998 Board decision does not relate to a previously unestablished fact and does not present a reasonable possibility of substantiating the claim of service connection for a low back disability.

8. The evidence added to the file subsequent to the July 1998 Board decision does not relate to a previously unestablished fact and does not present a reasonable possibility of substantiating the claim of service connection for a right thigh disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disability, to include anxiety and depression, are met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.303 (2017).

2. The February 2010 rating decision denying the claim for service connection for emphysema/bronchitis is final based on the evidence then of record. 38 U.S.C. 
§ 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

3. New and material evidence since the February 2010 rating decision has been submitted to allow the reopening of the claim of entitlement to service connection for a lung disability. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

4. The July 1998 Board decision denying the claims for service connection for a low back disability and a right thigh disability is final based on the evidence then of record. See 38 U.S.C. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).

5. No new and material evidence has been submitted to reopen the claim of service connection for a low back disability. 38 U.S.C. § 5108; 38 C.F.R. § 3.156.

6. No new and material evidence has been submitted to reopen the claim of service connection for a right thigh disability. 38 U.S.C. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits. See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.
§ 5108; 38 C.F.R. § 3.156. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The threshold for determining whether new and material raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies. See Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312 (1999). If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the Veteran's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

Lung Disability

The RO previously denied service connection for emphysema/bronchitis in August 1997, finding that there was no evidence of a nexus between the disabilities and the Veteran's active military service or evidence of exposure to asbestos. While the Veteran filed a timely Notice of Disagreement as to this issue and appealed this issue to the Board, he withdrew that appeal in an April 1, 1998 statement. Therefore, the rating decision became final. See 38 C.F.R. § 3.156 (b).

In November 2008, the Veteran filed a request to reopen his claim. The RO denied the Veteran's claim in February 2010, finding again that there was no evidence of a nexus between the disabilities and service and that there was no evidence of a disability associated with asbestos exposure. The Veteran did not appeal this rating decision, and while he submitted new evidence in the form of private medical records within one year of the rating decision, it was not material. Therefore, the rating decision became final. See 38 C.F.R. § 3.156 (b).

In July 2011, the Veteran filed another request to reopen his claim. New evidence received subsequent to the February 2010 rating decision includes a March 2011 statement by Dr. I.D.W. stating that the Veteran's asbestos exposure probably contributed to his current chronic obstructive pulmonary disease. The Board finds that the new evidence received since the February 2010 rating decision is material to reopen a claim of service connection for a lung disability, as it pertains to the issue of whether there is a nexus between the Veteran's disabilities and service. Accordingly, the Board finds that new and material evidence sufficient to reopen the Veteran's claim of service connection for a lung disability has been received, and the claim is reopened. See 38 C.F.R. § 3.156.

Low Back and Right Thigh Disabilities

In July 1998, the Board denied the Veteran's claims of service connection for a low back disability and a right thigh disability, finding that there was no evidence of chronic conditions in service and no nexus between the conditions and the Veteran's active military service. The Board noted that the Veteran was afforded a VA medical examination in August 1997. The Veteran then reported to the examiner that he had a workplace accident in 1992 and resulting surgery. The Veteran reported that after the surgery, the tingling and pain in his right thigh went away. The examiner found no abnormality of the right thigh. Additionally, the Veteran reported a motor vehicle accident and two back surgeries following that accident. The examiner opined that the Veteran's low back disorders were the result of his post-service work and motor vehicle accidents. The Veteran did not appeal the Board's decision to the Court of Appeals for Veterans' Claims, and the decision became final. See 38 U.S.C. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).

In September 2009, the Veteran filed his request to reopen these claims. New evidence received subsequent to the Board's July 1998 decision includes private and VA treatment for low back disability and complaints of right lower extremity numbness. These treatment records do not in any way relate the Veteran's low back or right thigh disabilities to any incident during his military service. The Board finds that these additional records do not constitute new and material evidence. The applications to reopen the Veteran's claims for service connection for a low back disability and a right thigh disability are denied.

Service Connection

Service connection is granted for disabilities resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. In order for a disability to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247 (1999). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). Service connection will also be presumed for certain chronic diseases, including a psychosis, if manifest to a compensable degree within one year after separation from service. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Acquired Psychiatric Disorder

The Veteran filed a claim for anxiety and depression on April 13, 1998. This claim was not addressed by the RO until it was denied in the June 2011 rating decision. In an April 2014 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD) with an effective date of August 21, 2013. August 21, 2013 is the date that the Veteran filed a claim for PTSD. However, a claim for an acquired psychiatric disorder encompasses the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim. Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Veteran asserts that the anxiety and depression that began during service is the same anxiety and depression that he has now.

During his active military service, the Veteran was treated for and diagnosed with psychiatric conditions in 1974 and 1977, including anxiety and depression. 

While the Veteran was afforded a June 2011 VA medical examination for psychiatric disorders that did not find that he had any psychiatric disorders, this VA medical examination did not cover PTSD. The Veteran was later diagnosed with PTSD and found that the PTSD was a result of the Veteran's active military service. The Veteran has also received VA treatment for psychiatric symptoms including anxiety and depression.

Accordingly, the Board finds that service connection for an acquired psychiatric disorder, to include anxiety and depression, is warranted, effective April 13, 1998. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

The application to reopen a claim of entitlement to service connection for a lung disability is granted.

The application to reopen a claim of entitlement to service connection for a low back disability is denied.

The application to reopen a claim of entitlement to service connection for a right thigh disability is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression, is granted, effective April 13, 1998.


REMAND

Unfortunately, a remand is required in this case for certain of the issues on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

The Veteran has not received VA medical examinations for his claims of entitlement to service connection for right foot numbness, to include as secondary to herbicide exposure; a gastrointestinal disability, to include as secondary to herbicide exposure; and a prostate disability, to include as secondary to herbicide exposure. The Veteran has verified service on the land mass of Vietnam. Therefore, he is entitled to the presumption that he was exposed to Agent Orange. Additionally, he has stated that he was directly exposed to Agent Orange on vegetation that had been sprayed. His VA and private treatment records show complaints of right foot numbness and diagnoses of irritable bowel syndrome, diverticulosis, gastroesophageal reflux disorder, and prostatic urethra. While the Veteran is not entitled to presumptive service connection based upon herbicide exposure for these diagnosed conditions, he is entitled to the opportunity to show direct service connection. Given the above, the low threshold for providing a VA examination in order to obtain a medical opinion has been met in this case. See 
38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran asserts that his right ear hearing loss is worse than his current disability rating. The Veteran last underwent a VA examination for this disability in January 2011. He testified at his June 2017 hearing that his service-connected right ear hearing loss is worse than it was at his last VA examination.

At his June 2017 hearing, the Veteran identified a number of physicians that have treated him for his claimed lung disabilities. The Veteran has submitted records from some of these medical care providers, but it does not appear that he has submitted records from all of them. Additionally, given the March 2011 statement by Dr. I.D.W. stating that the Veteran's asbestos exposure probably contributed to his current chronic obstructive pulmonary disease, the low threshold for providing a VA examination in order to obtain a medical opinion has also been met in this case. See 38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's claim for a TDIU is inextricably intertwined with the Veteran's other remanded claims. Therefore, this claim should also be readjudicated, along with the Veteran's other claims.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran identify all medical care providers who treated him for his claimed lung condition(s) and whose records have not been obtained and added to the record. 

After securing the necessary release(s), the AOJ should obtain these records; the AOJ should make efforts to obtain the records of any treatment identified by the Veteran. Any records obtained as a result of such efforts should be associated with the claims file. If such efforts yield negative results, a notation to that effect should be inserted in the file. The Veteran and his attorney are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2. Obtain and associate the Veteran's updated VA treatment records. 

3. Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of any diagnosed right foot numbness, gastrointestinal disability, and prostate disability, to include as due to herbicide agent exposure. The entire claims file, including all electronic files, must be reviewed by the examiner. 

For each disorder, based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any diagnosed disorder is etiologically related to or had its onset during his period of service. The examiner must also indicate whether any disorder is at least as likely as not related to his presumed actual herbicide agent exposure, even if the condition is not listed as an herbicide agent presumptive disability. In making this assessment, the examiner is to consider the National Academy of Sciences Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) and any other pertinent medical data and/or medical literature, which may reasonably illuminate the medical analysis in the study of this case.

The examination report must include a complete rationale for all opinions expressed.

4. After any additional records are associated with the claims file, the AOJ should schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the nature and etiology of any current lung condition. 

The claims file, including a copy of this REMAND, should be made available to the examiner(s).

All appropriate tests and studies should be conducted.

After a review of the record on appeal, the examiner should respond to the following for each diagnosed lung condition.

Is it at least as likely as not that the Veteran's current lung disability is etiologically related to his military service, including any asbestos exposure in service?

Was the Veteran's current disability manifest during service or within one year of separation from service?

The examiner must address the Veteran's statements of continuous lung problems since service, the November 2011 statement of Dr. I.D.W. that the Veteran's asbestos exposure was quite obvious, and the March 2011 statement by Dr. I.D.W. stating that the Veteran's asbestos exposure probably contributed to his current chronic obstructive pulmonary disease.

A complete rationale should be provided for all opinions expressed. If the VA examiner finds that he or she must resort to speculation to render the requested opinion, he or she must state, with specificity, why this would require resort to speculation.

5. Schedule the Veteran for a VA audiological examination to determine the nature and current severity of his service-connected right ear hearing loss. 

The entire claims file, to include all electronic files, must be reviewed by the examiner. All appropriate tests and studies should be accomplished. All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

6. Thereafter, readjudicate the issues on appeal, including the claim for a TDIU. If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


